Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Claims 2-30 are presented for examination. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is no written description support of the claim limitations, “receiving first information that indicates a first device is proximate to a second device” and “based on the first information, determining that the first device is proximate to the second device;” in the specification of present application or any of parent application.  Examiner could not find any where in the specification that has any written description support of these claim limitations. Necessary correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10818385. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 2-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10078728. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 2-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of U.S. Patent No. 9489486. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 2-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8600776. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

3.	Claims 2-30 are rejected under 35 U.S.C. 103(a) as being unpatentable over Swan et al hereafter Swan (US patent 7965983) in view of Muradia et al hereafter Muradia (US Patent app. Pub. 20080077435).
5.	As per claim 2, Swan discloses a computer-implemented method for notifying others of health conditions, the method comprising: receiving first information that indicates a first device is proximate to a second device, wherein the first device is signed into a user profile of a first person and the second device is signed into a user profile of a second person; based on the first information, determining that the first device is proximate to the second device (1:35-50, 2:3-52, 5:1-30, 6:15-55; wherein it emphasizes a patient’s apparatus comes close proximate to medical service person’s apparatus wherein patient and medical service person both are registered in their associated devices); receiving second information that includes a medical update corresponding to the user profile of the first person; and after determining that the first device is proximate to the second device and in response to receiving the second information, transmitting, to the second device, a notification that includes an indication of the medical update corresponding to the first person (1:54-67, 7:4-67, 8:1-65, and 9:28-67; wherein it elaborates that when the patient’s device comes close to medical service person’s device then patient’s updated medical information will be transmitted to the medical service person device with notification). Although, Swan mentions about latest medical information corresponding to the patient. He does not specifically receiving second information that includes or indicates a medical. However, in the same field of endeavor, Muradia discloses receiving second information that includes or indicates a medical corresponding to the user profile of the first person (paragraphs: 20, 22, 25, and 32).  
Accordingly, it would been obvious to one of ordinary skill in the network security art at the time of invention was made to have incorporated Muradia’s teachings of receiving second information that includes or indicates a medical corresponding to the user profile of the first person with the teachings of Swan, for the purpose of effectively protecting the medical information from any unauthorized intruders.
6.	As per claim 3, Swan discloses the method, wherein: receiving the first information that indicates the first device is proximate to the second device comprises receiving information that indicates that the first device and the second device share a wireless connection; and determining that the first device is proximate to the second device comprises determining that the first device is proximate to the second device based on the first device and the second device sharing the wireless connection (2:3-14, 8:36-49).  
7.	As per claim 4, Swan discloses the method, wherein: receiving information that indicates that the first device and the second device share the wireless connection comprises receiving information that indicates the first device and the second device share a Bluetooth connection; and determining that the first device is proximate to the second device based on the first device and the second device sharing the wireless connection comprises determining that the first device is proximate to the second device based on the first device and the second device sharing the Bluetooth connection (6:31-37, 9:1-6).  
8.	As per claim 5, Swan discloses the method, wherein: receiving the first information that indicates the first device is proximate to the second device comprises receiving information that indicates that the first device and the second device are both in a building; and determining that the first device is proximate to the second device comprises determining that the first device and the second device are in the building (6:58-67, 7:31-43).  
9.	As per claim 6, Swan discloses the method, wherein: receiving the first information that indicates the first device is proximate to the second device comprises receiving information that indicates that the first device and the second device are both in a room of a building; and determining that the first device is proximate to the second device comprises determining that the first device and the second device are in the room of the building (1:35-51, 5:30-44).  
10.	As per claim 7, Swan discloses the method, wherein: receiving first information that indicates the first device is proximate to the second device comprises receiving information identifying a geographic location of the second device; and determining that the first device is proximate to the second device comprises determining that a geographic location of the first device is substantially the same as the geographic location of the second device (1:54-67, 7:21-30).  
11.	As per claim 8, Swan discloses the method, wherein: receiving first information that indicates the first device is proximate to the second device comprises receiving near-field communications using a hardware component of the first device or the second device; and determining that the first device is proximate to the second device comprises determining that the first device is proximate to the second device based on (i) the first device receiving near- field communication from the second device or (ii) the second device receiving near-field communications from the first device (2:37-48, 8:1-20).  
12.	As per claim 9, Swan discloses the method, wherein receiving second information that includes or indicates the medical update comprises receiving information that includes or indicates an update to medical records of the first person, and wherein transmitting the notification to the second device comprises wirelessly transmitting, from the first device and to the second device, a notification that includes an indication of the update to the medical records (1:27-33, 6:51-57).  
13.	As per claim 10, Swan discloses the method, wherein receiving information that includes or indicates the update to medical records of the first person comprises receiving information that includes or indicates an health condition of the first person, and wherein wirelessly transmitting, from the first device and to the second device, the notification that includes an indication of the update to the medical records comprises wirelessly transmitting, from the first device and to the second device, a notification that includes an indication of the health condition (9:9-17, 10:49-55).  
14.	As per claim 11, Swan discloses the method, wherein receiving second information that includes or indicates the medical update comprises receiving information that includes or indicates an update to the user profile of the first person, and wherein wirelessly transmitting, from the first device and to the second device, the notification comprises wirelessly transmitting, from the first device and to the second device, a notification that communicates the update to the user profile of the first person (2:24-35, 6:38-50).  
15.	As per claim 12, Swan discloses the method, wherein: receiving information that includes or indicates the update to the user profile of the first person comprises receiving information that includes or indicates one or more of the following: test results of the first person that provide that the first person has a health condition; a diagnosis of the first person that provides that the first person has a health condition; a treatment plan of the first person that corresponds to the first person having a health condition; and a prescription for the first person that corresponds to the first person having a health condition, wherein wirelessly transmitting, from the first device and to the second device, the notification that communicates the update to the user profile of the first person comprises wirelessly transmitting, from the first device and to the second device, a notification that communicates the health condition (2:15-23, 7:4-20).  
16.	As per claim 13, Swan discloses the method, wherein: receiving information that includes or indicates the update to the user profile of the first person further comprises receiving information that includes or indicates one or more of the following: a date corresponding to the test results and the health condition; a date corresponding to the diagnosis and the health condition; a date corresponding to the treatment plan and the health condition; and a date corresponding to the prescription and the health condition, wherein wirelessly transmitting, from the first device and to the second device, the notification that communicates the health condition comprises wirelessly transmitting, from the first device and to the second device, a notification that includes the date corresponding to the health condition (5:1-15, 7:44-56, 10:34-48).  
17.	As per claim 14, Swan discloses the method, comprising: accessing preferences from the user profile of the first person; and based on the preferences, determining that the medical update can be shared with the second device, wherein transmitting the notification comprises transmitting the notification after determining that the medical update can be shared with the second device (5:57-67, 8:21-35).  
18.	As per claim 15, Swan discloses the method, comprising, in response to determining that the medical update can be shared with the second device, accessing test results from a medical test center that maintains a network of devices permitted to access records, wherein transmitting the notification after determining that the medical update can be shared with the second device comprises transmitting the test results or an indication of the test results to the second device (6:1-14, 9:19-35).  
19.	As per claim 16, Swan discloses the method, wherein receiving the first information includes receiving credentials corresponding to the user profile of the second person, comprising: using the credentials to determine a level of access corresponding to the user profile of the second person; and identifying, from the preferences, a minimum level of access corresponding to the medical update, wherein determining that the medical update can be shared with the second device comprises determining that the level of access meets the minimum level of access (7:58-67, 9:36-50).  
20.	As per claim 17, Swan discloses the method, wherein receiving the second information that includes or indicates the medical update includes receiving a code that corresponds to particular type of medical event or type of medical information (6:16-30, 10:1-14).  
21.	As per claim 18, Swan discloses a computer-implemented method for notifying others of health conditions using a computer system, the method comprising: determining that a first device, signed into a user profile of a first person, is proximate to the computer system; in response to determining that the first device is proximate to the computer system, sending, through a wireless connection between the computer system and the first device, a request for medical information corresponding to the user profile (1:35-50, 2:3-52, 5:1-30, 6:15-55); receiving, through the wireless connection between the computer system and the first device, the medical information; and transmitting the medical information to devices that are proximate to the computer system (1:54-67, 7:4-67, 8:1-65, and 9:28-67).  
Although, Swan mentions about transmitting the medical information to other devices. He does not specifically transmitting to one or more other devices. However, in the same field of endeavor, Muradia discloses transmitting to one or more other devices (paragraphs: 20, 22, 25, and 32).  
Accordingly, it would been obvious to one of ordinary skill in the network security art at the time of invention was made to have incorporated Muradia’s teachings of transmitting to one or more other devices with the teachings of Swan, for the purpose of effectively transmitting to several related devices.
22.	As per claim 19, Swan discloses the method, wherein determining that the first device is proximate to the computer system comprises: receiving information indicating that the computer system and the first device share the wireless connection; and determining that the first device is proximate to the computer system based on the information indicating that the computer system and the first device share the wireless connection (2:3-14, 8:36-49).  
23.	As per claim 20, Swan discloses the method, wherein: receiving the information indicating that the computer system and the first device share the wireless connection comprises receiving information indicating that the computer system and the first device share a Bluetooth connection; and determining that the first device is proximate to the computer system based on the information indicating that the computer system and the first device share the wireless connection comprises determining that the first device is proximate to the computer system based on the information indicating that the computer system and the first device share the Bluetooth connection (6:31-37, 9:1-6).  
24.	As per claim 21, Swan discloses the method, wherein determining that the first device is proximate to the computer system comprises:  receiving information indicating that the first device is proximate to the computer system comprises receiving information indicating that the first device is in a building where the computer system is located; and determining that the first device is proximate to the computer system based on the information indicating that the first device is in the building where the computer system is located (6:58-67, 7:31-43).  
25.	As per claim 22, Swan discloses the method, wherein determining that the first device is proximate to the computer system comprises: receiving information indicating that the first device is proximate to the computer system comprises receiving information indicating that the first device is in a room of a building where the computer system is located and determining that the first device is proximate to the computer system based on the information indicating that the first device is in the building where the computer system is located (1:35-51, 5:30-44).  
26.	As per claim 23, Swan discloses the method, wherein transmitting the medical information to the one or more other devices that are proximate to the computer system comprises transmitting the medical information to one or more devices that share a wireless connection with the computer system (2:3-14, 7:4-20).  
27.	As per claim 24, Swan discloses the method, wherein: the computer system includes a Bluetooth transceiver, and transmitting the medical information to the one or more devices that share the wireless connection with the computer system comprises transmitting the medical information to the one or more devices that share a Bluetooth connection with the computer system using the Bluetooth transceiver (8:36-49, 10:16-33).  
28.	As per claim 25, Swan discloses the method, wherein transmitting the medical information to the one or more other devices that are proximate to the computer system comprises transmitting the medical information to one or more devices that are in a building or in a room of a building where the computer system is located (6:38-50, 9:50-67).  
29.	As per claim 26, Swan discloses the method, wherein the medical information includes test results that correspond to the user profile of the first person (7:44-56, 10:34-48).  
30.	As per claim 27, Swan discloses the method, wherein the test results indicate that the first person has a health condition (2:37-48, 5:30-44).  
31.	As per claim 28, Swan discloses the method, wherein the health condition poses a risk to those that are proximate to the first person (2:24-35, 6:51-57).  
32.	As per claim 29, Swan discloses the method, wherein the health condition is transmittable (1:35-51).  
33.	As per claim 30, Swan discloses a system comprising: one or more computers; and one or more computer-readable media storing instructions that, when executed, cause the one or more computers to perform operations comprising: receiving first information that indicates a first device is proximate to a second device, wherein the first device is signed into a user profile of a first person and the second device is signed into a user profile of a second person; based on the first information, determining that the first device is proximate to the second device (1:35-50, 2:3-52, 5:1-30, 6:15-55); receiving second information that includes or indicates a medical update corresponding to the user profile of the first person; and after determining that the first device is proximate to the second device and in response to receiving the second information, transmitting, to the second device, a notification that includes an indication of the medical update corresponding to the first person (1:54-67, 7:4-67, 8:1-65). Although, Swan mentions about latest medical information corresponding to the patient. He does not specifically receiving second information that includes or indicates a medical. However, in the same field of endeavor, Muradia discloses receiving second information that includes or indicates a medical corresponding to the user profile of the first person (paragraphs: 20, 22, 25, and 32).  
Accordingly, it would been obvious to one of ordinary skill in the network security art at the time of invention was made to have incorporated Muradia’s teachings of receiving second information that includes or indicates a medical corresponding to the user profile of the first person with the teachings of Swan, for the purpose of effectively protecting the medical information from any unauthorized intruders.
Citation of References
34. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Muradia (US pat. app. Pub. 20080091470): discusses transmission of patient health data from a patient data collection system to a provider analysis system. The patient health system include the patient data collection system coupled to a communications network and located proximate a patient, for collecting patient physiological data. The patient health system further includes the provider analysis system coupled to the communications network and located remote from the patient data collection system. The patient data collection system includes a patient data collection device couple to a patient work station. The patient work station is configured to transmit patient physiological data upon a determination that the communications network is reliable.  
Valavi (US pat. App. Pub. 20080146265): elaborates that communication between a first device and a peripheral device comprises providing a storage device adapted to store communication information for the peripheral device and being readable by the first device, the storage device being spatially separated from the peripheral device. The method also comprises positioning the device so that the first device can read communication information for the peripheral device before communicating with the peripheral device. An apparatus comprises a storage device including data for wireless communication between a first device and a peripheral device within a location, the apparatus being positioned in or near the location and adapted for storing communication information for the peripheral device. The communication information can be read by the first device, allowing the first device to communicate with the peripheral device.   
Conclusion
35.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/MOHAMMAD W REZA/Primary Examiner, Art Unit 2436